         Case 1:20-cv-09526-JPC Document 5-2 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on                         Civil Action No. 20-9526 (JPC)
 behalf of his minor son M.V.,

                               Plaintiff.
                                                              Document Electronically Filed
                         -against-

 GROUP HEALTH INCORPORATED,
 EMBLEM HEALTH, INC., CARECORE                                ORDER FOR ADMISSION
 NATIONAL LLC d/b/a EVICORE, and                                 PRO HAC VICE
 JOHN DOES 1 AND 2,

                               Defendants.




       The motion of Benjamin A. Post, for admission to practice pro hac vice in the above-

captioned action is granted.


       Applicant has declared that he is a member in good standing of the bar of the State of

Pennsylvania; and that his contact information is:

               Benjamin A. Post, Esq.
               Post & Post LLC
               200 Berwyn Park, Suite 102
               920 Cassatt Rd.
               Berwyn, PA 19312
               Direct Dial: (484) 913-3022
               Telephone: (610) 240-9180
               Fax: (610) 240-9185
               bpost@postandpost.com


Applicant having requested admission pro hac vice to appear for all purposes as counsel for

Defendant CareCore National LLC d/b/a eviCore (“eviCore”) in the above entitled action;


       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.
         Case 1:20-cv-09526-JPC Document 5-2 Filed 11/19/20 Page 2 of 2




All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



                                               ____________________________
                                               Hon. John P. Cronan, U.S.D.J.

Dated:
